Case 2:19-cv-09365-PA-MAA Document 43 Filed 07/14/20 Page 1 of 2 Page ID #:437

 1                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   NATIONAL ACADEMY OF                             No. CV 19-09365 PA (MAAx)
     RECORDING ARTS & SCIENCES,
11   INC.,                                           JUDGMENT AND PERMANENT
                                                     INJUNCTION
                   Plaintiff,
12
            v.
13
     CHRISTIAN GRAMMY AWARDS, et
14   al.
                   Defendants.
15
16
17
18          In accordance with the Court’s July 14, 2020 Order granting Plaintiff National
19   Academy of Recording Artist’s (“Plaintiff”) Motion to Voluntarily Dismiss defendant
20   Karina Castro Garcia and Plaintiff’s Motion for Default Judgment as to defendants Christian
21   Grammy Awards, and Amigos Unidos Transformando Vidas, Inc., it is hereby ORDERED,
22   ADJUDGED, AND DECREED that:
23          1.     Defendant Karina Castro Garcia is dismissed without prejudice;
24          2.     Defendant Amigos Unidos Transformando Vidas, Inc. shall transfer the
25                 domain <christiangrammyawards.com> to Plaintiff; and
26          3.     Defendants Christian Grammy Awards and Amigos Unidos Transformando
27   Vidas, Inc., as well as their officers, agents, successors, and assignees, are permanently
28   enjoined from engaging in the following acts:
Case 2:19-cv-09365-PA-MAA Document 43 Filed 07/14/20 Page 2 of 2 Page ID #:438

 1              A.     Using the GRAMMY® Trademarks in connection with any marketing,
 2                     sales, distribution, promotion, advertising, identification, or in any other
 3                     manner in connection with any events or awards ceremonies located in
 4                     the United States; and
 5              B.     Continued prosecution of the application to register the CHRISTIAN
 6                     GRAMMY AWARDS word and design mark under U.S. Application
 7                     Number 88,605,478.
 8        4.    Plaintiff shall recover its costs of suit.
 9
10
11   DATED: July 14, 2020
                                                        __________________________________
12                                                                 Percy Anderson
13                                                            United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
